EXHIBIT 23.2 Consent of Independent Auditor We consent to the incorporation by reference in Post-Effective Amendment No. 2 to Registration Statement No. 333-60151, Post-Effective Amendment No. 1 to Registration Statement No. 333-82035, Post-Effective Amendment No. 4 to Registration Statement No. 333-04505, Post-Effective Amendment No. 7 to Registration Statement No. 33-84578, Registration Statement No. 333-124296, and Registration Statement No. 333-168541 of AK Steel Holding Corporation on Forms S-8, and Registration Statement No. 333-166303 on Form S-3, of our report dated February 16, 2009 (which report expresses an unqualified opinion) with respect to the consolidated financial statements of Combined Metals of Chicago LLC included in this Annual Report on Form 10-K of AK Steel Holding Corporation for the year ended December 31, 2010. /s/Warady & Davis LLP Deerfield, Illinois February 15, 2011
